DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.

Reasons for Allowance
Claim 71, and those depending therefrom including claims 72-90 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The prior art of Kang (WO2013/147502) fails to anticipate or render obvious “wherein in said second air flow orientation, an air flow inlet open area is decreased in comparison to said first air flow orientation.” 
	Applicant’s invention is to “an air flow inlet plate engagable with said base top to cover said air flow chamber; and a plurality of air inlet aperture elements disposed in said air flow inlet plate and fluidicly coupled to said air flow chamber.”  
	Applicant’s invention also includes “wherein said air flow inlet plate engages with said base top to provide (i) a first air flow orientation and (ii) a second air flow orientation which differs from said first air flow orientation,
	wherein in said second air flow orientation, an air flow inlet open area is decreased in comparison to said first air flow orientation.”  

	As seen in Figure 4 of Kang, there is an undivided air flow chamber below what would be considered the plate.  Were the plate of Kang be able to lift, which Kang does not make mention is possible, there is nothing that would cover one of the holes and thus would not anticipate or render obvious “wherein in said second air flow orientation, an air flow inlet open area is decreased in comparison to said first air flow orientation” as claimed.  This is similar with the other cited prior art such as Naul (US-1,898,887) and Nelson (US-2,159,176).
	Furthermore, the prior art such as Hsieh (US-2004/0088814) does not anticipate or make obvious a “an air flow inlet plate engagable with said base top to cover said air flow chamber; and a plurality of air inlet aperture elements disposed in said air flow inlet plate and fluidicly coupled to said air flow chamber.”  Instead, the entire device is machined as a whole and even if it were obvious to include a cover plate, it would not have necessarily been obvious to one of ordinary skill in the art to make a plate be reoriented such that it decrease airflow.
	For these reasons claim 71, and those depending therefrom including claims 72-90 are allowed.  

	Claim 92, which incorporates the previously indicated allowable subject matter of claim 74, including the base claim and all intervening claims, is allowed for the reasons set forth in the Final Rejection dated 01/22/2020.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723